773 N.W.2d 902 (2009)
Charles DIXON, Plaintiff-Appellant,
v.
BORCULO GARAGE, d/b/a Grassmid Transport, Defendant-Appellee, and
Hudsonville Truck and Trailer Service Company, Stoughton Trailers, Inc., and Hendrickson USA, L.L.C., Defendants.
Docket No. 138948. COA No. 289233.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the April 15, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.